Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 10 are presently pending in the application dated 12/16/2020 and have been examined below, of which claim 1 is presented in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) dated 12/16/2020 has been received and considered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
	The drawings were received on 12/16/2020. These drawings are accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The independent claim 1 recites the limitations “Root blockchain” and “authoritative node”, which lack proper antecedent basis. For examination purposes the limitation “authoritative node” is interpreted as a network node selected for block information verification process, as disclosed in Para. [0022], and the limitation “Root blockchain” is treated as a domain register located in the network nodes used to form a blockchain named as a “Root blockchain”, as disclosed in Para. [0006]. 
Claims 2 – 10 are rejected as being dependent upon rejected base claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 5 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.  (US 2019/0166085) (hereafter Li) and in view of Castinado et al. (US 2019/0319938) (hereafter Castinado).

Regarding claim 1 Li teaches: a blockchain multi-party shared-governance-based system for maintaining domain name information, (Examiner note: DNS stands for a Domain Name System) (Li, in Para. [0021] discloses “a blockchain-based domain name resolution system, characterized in that the domain name resolution system adopts a layered structure comprising a top-level domain name chain network, a second-level domain name chain network, a future network node and an existing DNS system network” Li, in Para. [0037] discloses “Such attributes improve the overall security and resolution efficiency of the DNS and reduce the cost of system management. (4) It shows that all sovereign states have the true governance sovereignty over their cyberspace.” Li, in Para. [0026] discloses “the second-level domain name chain network has a plurality of nodes distributed in different locations so that resolving applicants in different regions have quick access”) comprising: a Root blockchain, formed by first network nodes where top-level domain registries are located (Examiner note: Root blockchain is met by the union blockchain network of Li comprising master and root nodes of the existing DNS system) (Li, in Para. [0021] discloses “the top-level domain name chain network is used for each professional organization to deploy the server nodes having a reliable performance respectively to form a union blockchain network, wherein each node server records the information of all the current top-level domain name chain nodes” Li, in Para. [0005] discloses “The general structure of the Internet host domain name is usually host name, third-level domain name, second-level domain name and top-level domain name.” Li, in Para. [0025] discloses “the information recorded by the top-level domain name chain network comprises the information of master nodes of the second-level domain name chain, nodes of the future network, root nodes of the existing DNS system, and stored nodes of other domain names or objects.”); collecting, by each authoritative node among the first network nodes, domain name operation information from each first network node, and packing the collected domain name operation information to obtain first block information (Examiner note: operations of the authoritative nodes is met by the operations of the top-level chain network) (Li, in Para. [0022] discloses “all nodes in the top-level domain name chain network use a negotiation mechanism to jointly maintain the records of additions and changes of a top-level domain name or a future network node, and meanwhile, use the blocks to record the information of each second-level domain name chain and the future network node server”); broadcasting, by a first authoritative node, the first block information to each second authoritative node, receiving verification result on the first block information sent by each second authoritative node (Examiner note: management and control of nodes in multi-level network system is met by a designed functionality of the blockstack)  (Li, in Para. [0013] discloses “The architecture of the Blockstack system consists of four layers, namely, from the bottom up in order, a blockchain layer, a virtual chain layer, a routing layer and a storage layer, wherein the blockchain layer and the virtual chain layer are called "control layer", with the remaining two layers called "data layer". Li, in Para. [0024] discloses “the top-level domain name chain network ensures that only a block created by one node in each round passes the verification through a consensus algorithm”), and broadcasting the first block information to each first network node to execute the domain name operation information in the first block information at each first network node in the Root blockchain (Examiner note: broadcasting the information is met by transfer of records within the network) (Li, in Para. [0047] discloses “The subsequent transfer and update records will be recorded in the transaction information of a block in the form of records.”).
Li fails to explicitly teach: when the number of authoritative nodes by which the verification of the first block information passes exceeds a first preset threshold; wherein, each authoritative node among the first network nodes is reviewed and determined by a preset review mechanism, and the authoritative nodes in the Root blockchain comprises a first authoritative node and a plurality of second authoritative nodes.
Castinado from the analogous technical field teaches: when the number of authoritative nodes by which the verification of the first block information passes exceeds a first preset threshold; wherein, each authoritative node among the first network nodes is reviewed and determined by a preset review mechanism, and the authoritative nodes in the Root blockchain comprises a first authoritative node and a plurality of second authoritative nodes (Examiner note: review mechanism is met by establishing the ‘miner nodes’ of Castinado that are used for comparative analysis using threshold values; first/second/third threshold values are met by the threshold values of Castinado corresponding to the relevant miner node numbers) (Castinado, in Para. [0054] discloses “"Miner node" as used herein refers to a networked computer system that authenticates and verifies the integrity of pending transactions on the block chain. The miner node ensures that the sum of the outputs of the transaction within the block matches the sum of the inputs. In some embodiments, a pending transaction may require validation by a threshold number of miner nodes. Once the threshold number of miners has validated the transaction, the block becomes an authenticated part of the block chain.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Li, in view of the teaching of Castinado which discloses miner nodes for authentication/verification of the information within the network in order to improve authentication and achieve higher level of security in the network (Castinado, [0054]).

Regarding claim 2 Li, as modified by Castinado, teaches: The system of claim 1, further comprising: at least one TLD blockchain, formed by second network nodes where top-level domain registries of a certain first top-level domain are located or organizations in the first top-level domain are located (Li, in Para. [0022] discloses “all nodes in the top-level domain name chain network use a negotiation mechanism to jointly maintain the records of additions and changes of a top-level domain name or a future network node, and meanwhile, use the blocks to record the information of each second-level domain name chain and the future network node server”); collecting, by each authoritative node among the second network nodes, operation information of subdomain information of the first top-level domain from each second network node, and packing the collected operation information of subdomain information to obtain second block information (Examiner note: collecting, i.e. recording, an information by second network nodes is met by information processing by the second-level domain name chain nodes) (Li, in Para. [0025] discloses “the information recorded by the top-level domain name chain network comprises the information of master nodes of the second-level domain name chain, nodes of the future network, root nodes of the existing DNS system, and stored nodes of other domain names or objects.”); broadcasting, by a third authoritative node, the second block information to each fourth authoritative node (Examiner note: It is understood that terms such as "first", "second", “third”, "top", "bottom" and the like, are words of convenience and are not to be construed as limiting terms unless specifically stated to the contrary) (Li, in Para. [0013] discloses “the amount of transmitted data at the control layer is reduced, which alleviates the pressure on the capacity of the underlying blockchain data and stores the data in the point-to-point distributed network used at the routing layer and a public cloud used at a data layer.”), receiving verification result on the second block information sent by each fourth authoritative node, and broadcasting the second block information to each second network node to execute the operation information of subdomain information in the second block information at each second network node 20in the TLD blockchain (Li, in Para. [0024] discloses “the top-level domain name chain network ensures that only a block created by one node in each round passes the verification through a consensus algorithm” Li, in Para. [0043] discloses “If the verification is passed, the block records are saved; if the verification fails, the block packet is discarded and the correct block packet is continuously waited until the verification is passed. Using this consensus algorithm ensures that the blocks created by only one node per round can pass the verification.” Li, in Para. [0047] discloses “The subsequent transfer and update records will be recorded in the transaction information of a block in the form of records.”) 
Li fails to explicitly teach: when the number of authoritative nodes by which the verification of the second block information passes exceeds a second preset threshold; wherein, each authoritative node among the second network nodes is reviewed and determined by a preset review mechanism, and the authoritative nodes in the TLD blockchain comprises a third authoritative node and a plurality of fourth authority nodes 
Castinado from the analogous technical field teaches: when the number of authoritative nodes by which the verification of the second block information passes exceeds a second preset threshold; wherein, each authoritative node among the second network nodes is reviewed and determined by a preset review mechanism, and the authoritative nodes in the TLD blockchain comprises a third authoritative node and a plurality of fourth authority nodes (Examiner note: as noted above, review mechanism is met by establishing the ‘miner nodes’ of Castinado that are used for comparative analysis using threshold values; first/second/third threshold values are met by the threshold values of Castinado corresponding to the relevant miner node numbers) (Castinado, in Para. [0054] discloses “"Miner node" as used herein refers to a networked computer system that authenticates and verifies the integrity of pending transactions on the block chain. The miner node ensures that the sum of the outputs of the transaction within the block matches the sum of the inputs. In some embodiments, a pending transaction may require validation by a threshold number of miner nodes. Once the threshold number of miners has validated the transaction, the block becomes an authenticated part of the block chain.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Li, in view of the teaching of Castinado which discloses miner nodes for authentication/verification of the information within the network in order to improve authentication and achieve higher level of security in the network (Castinado, [0054]).

Regarding claim 5 Li, as modified by Castinado, teaches: The system of claim 1, wherein the Root blockchain further comprises a coordinator node, the coordinator node being the first network node where multilateral coordination committee for network identity is located in the Root blockchain (Examiner note: as noted above, Root blockchain network is met by the union blockchain network of Li comprising master and root nodes of the existing DNS system; union blockchain network is a part of the domain name resolution system including TLD, first, and second level chain network; functions of coordinator node are met by the nodes included into the second-level domain chain network recording a full domain information in the network performing management, i.e. coordination within the network) (Li, in Para. [0046] discloses “the network structure of the domain name chain can take many forms, such as a private chain, a public chain and a union chain, and the professional organizations of the domain name management can obtain the revenue through the registration fee of domain names” Li, in Para. [0021] discloses “the second-level domain name chain network is used for the registration and management of domain names, and recording of all the second-level domain names and their subdomain names;”); broadcasting, by the coordinator node, to each first network node to review a first trouble node when the presence of the first trouble node in the Root blockchain is detected or a complaint about the presence of the first trouble node in the Root blockchain is received (Examiner note: broadcasting the information is met by transfer of records within the network; the trouble nodes, reviewing and resolving troubles/issues is met by operations of blockstack) (Li, in Para. [0047] discloses “The subsequent transfer and update records will be recorded in the transaction information of a block in the form of records.” Li, in Para. [0013] discloses “The architecture of the Blockstack system consists of four layers, namely, from the bottom up in order, a blockchain layer, a virtual chain layer, a routing layer and a storage layer, wherein the blockchain layer and the virtual chain layer are called "control layer", with the remaining two layers called "data layer"), receiving response result on whether to remove the first trouble node from the Root blockchain sent by each first network node, and removing the first trouble node from a node list of the Root blockchain by each first network node (Li, in Para. [0023] discloses “the top-level domain name chain network allows an ISP or a large-scale local area network to deploy a dedicated server as a resolving cache server.”)
Li fails to explicitly teach: when the response result is that the number of first network nodes agreeing to remove the first trouble node from the Root blockchain exceeds a third preset 22threshold.
Castinado from the analogous technical field teaches: when the response result is that the number of first network nodes agreeing to remove the first trouble node from the Root blockchain exceeds a third preset 22threshold (Examiner note: first/second/third threshold values are met by the threshold values of Castinado corresponding to the relevant miner node numbers) (Castinado, in Para. [0054] discloses “"Miner node" as used herein refers to a networked computer system that authenticates and verifies the integrity of pending transactions on the block chain. The miner node ensures that the sum of the outputs of the transaction within the block matches the sum of the inputs. In some embodiments, a pending transaction may require validation by a threshold number of miner nodes. Once the threshold number of miners has validated the transaction, the block becomes an authenticated part of the block chain.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Li, in view of the teaching of Castinado which discloses miner nodes for authentication/verification of the information within the network in order to improve authentication and achieve higher level of security in the network (Castinado, [0054]).

Regarding claim 6 Li, as modified by Castinado, teaches: The system of claim 1, further comprising: after any first network node receives the information of adding a first newly added node to the Root blockchain, broadcasting the first newly added node to each first network node in the Root blockchain (Li, in Para. [0037] discloses “The system based on the distributed ledger technology meets the following three characteristics: (1) the newly-added top-level domain names are no longer managed by a single organization and can be jointly negotiated and managed by unions all over the world.”) receiving voting result on whether to add the first newly added node to the Root blockchain sent by each first network node, and adding the first newly added node to a node list of the Root blockchain by each first network node when the number of nodes agreeing to add the first newly added node to the Root blockchain exceeds a fourth preset threshold in the voting result (Examiner note: voting is met by the negotiation mechanism) (Li, in Para. [0038] discloses “All nodes in the top-level domain name chain network use a negotiation mechanism to jointly maintain the records of additions and changes of a top-level domain name or stored nodes of objects, and meanwhile, use the blocks to record the information of each second-level domain name chain and the object storage server.”).

Regarding claim 7 Li, as modified by Castinado, teaches: The system of claim 2, wherein the TLD blockchain further comprises a second network node as a regulatory node (Examiner note: functions of regulatory node are met by the nodes included into the second-level domain chain network recording a full domain information in the network performing management, i.e. regulation within the network) (Li, in Para. [0046] discloses “the network structure of the domain name chain can take many forms, such as a private chain, a public chain and a union chain, and the professional organizations of the domain name management can obtain the revenue through the registration fee of domain names” Li, in Para. [0021] discloses “the second-level domain name chain network is used for the registration and management of domain names, and recording of all the second-level domain names and their subdomain names;”); broadcasting, by the regulatory node, to each second network node to review a second trouble node when the presence of the second trouble node in the TLD blockchain is detected or a complaint about the presence of the second trouble node in the TLD blockchain is received (Examiner note: as noted above, broadcasting the information is met by transfer of records within the network; the trouble nodes, reviewing and resolving troubles/issues is met by operations of blockstack) (Li, in Para. [0047] discloses “The subsequent transfer and update records will be recorded in the transaction information of a block in the form of records.” Li, in Para. [0013] discloses “The architecture of the Blockstack system consists of four layers, namely, from the bottom up in order, a blockchain layer, a virtual chain layer, a routing layer and a storage layer, wherein the blockchain layer and the virtual chain layer are called "control layer", with the remaining two layers called "data layer"), receiving response result on whether to remove the second trouble node from the TLD blockchain sent by each second network node, and removing the second trouble node from a node list of the TLD blockchain by each second network node (Li, in Para. [0023] discloses “the top-level domain name chain network allows an ISP or a large-scale local area network to deploy a dedicated server as a resolving cache server.”)
Li fails to explicitly teach: when the response result is that the number of second network nodes agreeing to remove the second trouble node from the TLD blockchain exceeds a fifth preset threshold.
Castinado from the analogous technical field teaches: when the response result is that the number of second network nodes agreeing to remove the second trouble node from the TLD blockchain exceeds a fifth preset threshold (Examiner note: first/second/third etc. threshold values are met by the threshold values of Castinado corresponding to the relevant miner node numbers) (Castinado, in Para. [0054] discloses “"Miner node" as used herein refers to a networked computer system that authenticates and verifies the integrity of pending transactions on the block chain. The miner node ensures that the sum of the outputs of the transaction within the block matches the sum of the inputs. In some embodiments, a pending transaction may require validation by a threshold number of miner nodes. Once the threshold number of miners has validated the transaction, the block becomes an authenticated part of the block chain.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Li, in view of the teaching of Castinado which discloses miner nodes for authentication/verification of the information within the network in order to improve authentication and achieve higher level of security in the network (Castinado, [0054]).

Regarding claim 8 Li, as modified by Castinado, teaches: The system of claim 2, further comprising: after any second network node receives the information of adding a second newly added node to the TLD blockchain (Li, in Para. [0037] discloses “The system based on the distributed ledger technology meets the following three characteristics: (1) the newly-added top-level domain names are no longer managed by a single organization and can be jointly negotiated and managed by unions all over the world.” Li, in Para. [0038] discloses “All nodes in the top-level domain name chain network use a negotiation mechanism to jointly maintain the records of additions and changes of a top-level domain name or stored nodes of objects, and meanwhile, use the blocks to record the information of each second-level domain name chain and the object storage server.”),  broadcasting the second newly added node to each second network node in the TLD blockchain (Li, in Para. [0047] discloses “The subsequent transfer and update records will be recorded in the transaction information of a block in the form of records.”) receiving voting result on whether to add the second newly added node to the TLD blockchain sent by each second network node, and adding the second newly added node to a node list of the TLD blockchain by each second network node (Examiner note: voting is met by the negotiation mechanism) (Li, in Para. [0038] discloses “All nodes in the top-level domain name chain network use a negotiation mechanism to jointly maintain the records of additions and changes of a top-level domain name or stored nodes of objects, and meanwhile, use the blocks to record the information of each second-level domain name chain and the object storage server.”) 
Li fails to explicitly teach:  when the number of nodes agreeing to add the second newly added node to the TLD blockchain exceeds a sixth preset threshold in the voting result
Castinado from the analogous technical field teaches:  when the number of nodes agreeing to add the second newly added node to the TLD blockchain exceeds a sixth preset threshold in the voting result (Examiner note: first/second/third etc. threshold values are met by the threshold values of Castinado corresponding to the relevant miner node numbers) (Castinado, in Para. [0054] discloses “"Miner node" as used herein refers to a networked computer system that authenticates and verifies the integrity of pending transactions on the block chain. The miner node ensures that the sum of the outputs of the transaction within the block matches the sum of the inputs. In some embodiments, a pending transaction may require validation by a threshold number of miner nodes. Once the threshold number of miners has validated the transaction, the block becomes an authenticated part of the block chain.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Li, in view of the teaching of Castinado which discloses miner nodes for authentication/verification of the information within the network in order to improve authentication and achieve higher level of security in the network (Castinado, [0054]).

Regarding claim 9 Li, as modified by Castinado, teaches: The system of claim 2, wherein each first network node in the Root blockchain is within the TLD blockchain, and is the second network node where a top-level domain 23registry is located in the TLD blockchain (Examiner note: interrelation between first and second network nodes is met by linking the TLD and second-level chain network) (Li, in Para. [0033] discloses “The top-level domain name chain network links the second-level domain name chain network, the future network node and the existing DNS system network respectively, and the top-level domain name chain network is used for each professional organization to deploy the server nodes having a reliable performance respectively to form a union blockchain network, wherein each node server records the information of all the current top-level domain name chains, the second-level domain name chain master nodes, the future network nodes and the root nodes of the existing DNS system”).

Regarding claim 10 Li, as modified by Castinado, teaches: The system of claim 9, further comprising: after the domain name operation information in the first block information is executed at each first network node in the Root blockchain (Li, in Para. [0041] discloses “the information such as the top-level domain name and the location of future network nodes is obtained from the trusted nodes.” Li, in Para. [0043] discloses “The accounting right of the top-level domain name chain network is implemented by using a consensus mechanism. Each round of accounting process calculates the next round of accounting nodes through a consensus algorithm”), broadcasting updated domain name information of a second top-level domain to each second network node in the TLD blockchain where the first network nodes corresponding to the second top-level domain are located when the first network node corresponding to the second top-level domain detects that the domain name information of the second top-level domain is updated (Examiner note: broadcasting the information is met by transfer of records within the network) (Li, in Para. [0047] discloses “The subsequent transfer and update records will be recorded in the transaction information of a block in the form of records.”) to synchronize the updated domain name information of the second top-level domain at each second network nodes of the TLD blockchain (Li, in Para. [0050] discloses “such servers synchronize the registration records of all the top-level domain name chains in real time”).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.  (US 2019/0166085) (hereafter Li), in view of Castinado et al. (US 2019/0319938) (hereafter Castinado), and in view of Johnsrud et al. (US 2017/0243177) (hereafter Johnsrud).

Regarding claim 3 Li, as modified by Castinado and Johnsrud, teaches: The system of claim 1, wherein the broadcasting, by a first authoritative node, the first block information to each second authoritative node (Li, in Para. [0041] discloses “the information such as the top-level domain name and the location of future network nodes is obtained from the trusted nodes.”),  receiving verification result on the first block information sent by each second authoritative node, and (Li, in Para. [0043] discloses “Other nodes carry on the consensus verification after receiving the broadcast. If the verification is passed, the block records are saved”),
 [broadcasting the first block information to each first network node when the number of authoritative nodes by which the verification of the first block information passes exceeds a first preset threshold] (Castinado)
[comprises: broadcasting, by the first authoritative node with the highest priority among various authoritative nodes in the Root blockchain,] (Johnsrud) 
the first block information to each second authoritative node, receiving verification result on the first block information sent by each second authoritative node, and Li, in Para. [0043] discloses “Each round of accounting process calculates the next round of accounting nodes through a consensus algorithm, and the records of changed domain name nodes collected by the accounting nodes are written to the blocks and broadcast to the entire network. Other nodes carry on the consensus verification after receiving the broadcast”) 
[broadcasting the first block information to each first network node when the number of authoritative nodes by which the verification of the first block information passes exceeds the first preset threshold;] (Castinado)
after a first preset period of time elapses since broadcasting the first block information to each second authoritative node by the first authoritative node (Examiner note: monitoring a broadcast per preset period of time is met by the synchronous record registration of chains in real time) (Li, in Para. [0050] discloses “such servers synchronize the registration records of all the top-level domain name chains in real time”) broadcasting, by each second authoritative node, the first block information to each authoritative node in the Root blockchain, receiving the verification result on the first block information sent by each authoritative node in the Root blockchain, and (Examiner note: distribution/broadcasting the verification results through nodes in network is met by verification information broadcast within a consensus algorithm) (Li, in Para. [0042] discloses “The top-level domain name chain network ensures that only a block created by one node in each round passes the verification through a consensus algorithm.”)
[broadcasting the first block information to each first network node when the number of authoritative nodes by which the verification of the first block information passes exceeds the first preset threshold;] (Castinado)
wherein, the same list of authoritative nodes is maintained at the same block height in the Root blockchain (Examiner note: as noted above, Root blockchain is met by the union blockchain network) (Li, in Para. [0021] discloses “the top-level domain name chain network is used for each professional organization to deploy the server nodes having a reliable performance respectively to form a union blockchain network”. Li, in Para. [0025] discloses “the information recorded by the top-level domain name chain network comprises the information of master nodes of the second-level domain name chain, nodes of the future network, root nodes of the existing DNS system, and stored nodes of other domain names or objects.”)
Li fails to explicitly teach: 
broadcasting the first block information to each first network node when the number of authoritative nodes by which the verification of the first block information passes exceeds a first preset threshold
broadcasting the first block information to each first network node when the number of authoritative nodes by which the verification of the first block information passes exceeds the first preset threshold
broadcasting the first block information to each first network node when the number of authoritative nodes by which the verification of the first block information passes exceeds the first preset threshold
Castinado from the analogous technical field teaches: broadcasting the first block information to each first network node when the number of authoritative nodes by which the verification of the first block information passes exceeds the first preset threshold (Examiner note: as noted above, first/second/third threshold values are met by the threshold values of Castinado corresponding to the relevant miner node numbers) (Castinado, in Para. [0054] discloses “"Miner node" as used herein refers to a networked computer system that authenticates and verifies the integrity of pending transactions on the block chain. The miner node ensures that the sum of the outputs of the transaction within the block matches the sum of the inputs. In some embodiments, a pending transaction may require validation by a threshold number of miner nodes. Once the threshold number of miners has validated the transaction, the block becomes an authenticated part of the block chain.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Li, in view of the teaching of Castinado which discloses miner nodes for authentication/verification of the information within the network in order to improve authentication and achieve higher level of security in the network (Castinado, [0054]).
Li as modified by Castinado, fails to explicitly teach: comprises: broadcasting, by the first authoritative node with the highest priority among various authoritative nodes in the Root blockchain
Johnsrud from the analogous technical field teaches: comprises: broadcasting, by the first authoritative node with the highest priority among various authoritative nodes in the Root blockchain
(Johnsrud, in Para. [0007] discloses “a first priority network node is selected for settlement routing, and if the top priority network node is not available, a second priority network node, having a next-highest priority to the first priority network node, is selected for settlement routing.” Johnsrud, in Para. [0084] discloses “the preference includes a hierarchy of network nodes indicating priorities of preference for routing settlements among available options, e.g., routing through a first priority network node if available and if not available, routing through a second priority network node”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Li, as modified by Castinado, in view of the teaching of Johnsrud which discloses operation management of network nodes having different priority in order to improve efficiency of the information management in the blockchain based network of Li-Castinado (Johnsrud, [0007, 0084]).


Regarding claim 4 Li, as modified by Castinado and Johnsrud, teaches: The system of claim 2, wherein the broadcasting, by a third authoritative node, the second block information to each fourth authoritative node (Examiner note: broadcast of first/second block information to the relevant second/fourth node is met by appropriate round of accounting process using a consensus mechanism) (Li, in Para. [0041] discloses “the information such as the top-level domain name and the location of future network nodes is obtained from the trusted nodes.” Li, in Para. [0043] discloses “The accounting right of the top-level domain name chain network is implemented by using a consensus mechanism. Each round of accounting process calculates the next round of accounting nodes through a consensus algorithm”),
receiving verification result on the second block information sent by each fourth authoritative node, and (Li, in Para. [0043] further discloses “Other nodes carry on the consensus verification after receiving the broadcast. If the verification is passed, the block records are saved”),
[21broadcasting the second block information to each second network node when the number of authoritative nodes by which the verification of the second block information passes exceeds a second preset threshold] (Castinado)
[comprises: broadcasting, by the third authoritative node with the highest priority among various authoritative nodes in the TLD blockchain,] (Johnsrud)
the second block information to each fourth authoritative node, receiving verification result on the second block information sent by each fourth authoritative node, and (Examiner note: broadcast of first/second block information to the relevant second/fourth node is met by appropriate round of accounting process) (Li, in Para. [0043] discloses “Each round of accounting process calculates the next round of accounting nodes through a consensus algorithm, and the records of changed domain name nodes collected by the accounting nodes are written to the blocks and broadcast to the entire network. Other nodes carry on the consensus verification after receiving the broadcast”) 
[broadcasting the second block information to each second network node when the number of authoritative nodes by which the verification of the second block information passes exceeds the second preset threshold;] (Castinado)
after a second preset period of time elapses since broadcasting the second block information to each fourth authoritative node by the third authoritative node, (Examiner note: as noted above, monitoring a broadcast per preset period of time is met by the synchronous record registration of chains in real time) (Li, in Para. [0050] discloses “such servers synchronize the registration records of all the top-level domain name chains in real time”)
broadcasting, by each fourth authoritative node, the second block information to each authoritative node in the TLD blockchain, receiving the verification result on the second block information sent by each authoritative node in the TLD blockchain, and (Examiner note: distribution/broadcasting the verification results through nodes in network is met by verification information broadcast within a consensus algorithm) (Li, in Para. [0042] discloses “The top-level domain name chain network ensures that only a block created by one node in each round passes the verification through a consensus algorithm.”)
[broadcasting the second block information to each second network node when the number of authoritative nodes by which the verification of the second block information passes exceeds the second preset threshold;] (Castinado)
Wherein, the same list of authoritative nodes is maintained at the same block height in the TLD blockchain (Li, in Para. [0025] discloses “the information recorded by the top-level domain name chain network comprises the information of master nodes of the second-level domain name chain, nodes of the future network, root nodes of the existing DNS system, and stored nodes of other domain names or objects.”)
Li fails to explicitly teach: 
broadcasting the second block information to each second network node when the number of authoritative nodes by which the verification of the second block information passes exceeds a second preset threshold;
broadcasting the second block information to each second network node when the number of authoritative nodes by which the verification of the second block information passes exceeds the second preset threshold;
broadcasting the second block information to each second network node when the number of authoritative nodes by which the verification of the second block information passes exceeds the second preset threshold;
Castinado from the analogous technical field teaches: broadcasting the second block information to each second network node when the number of authoritative nodes by which the verification of the second block information passes exceeds a second preset threshold (Examiner note: as noted above, first/second/third threshold values are met by the threshold values of Castinado corresponding to the relevant miner node numbers) (Castinado, in Para. [0054] discloses “"Miner node" as used herein refers to a networked computer system that authenticates and verifies the integrity of pending transactions on the block chain. The miner node ensures that the sum of the outputs of the transaction within the block matches the sum of the inputs. In some embodiments, a pending transaction may require validation by a threshold number of miner nodes. Once the threshold number of miners has validated the transaction, the block becomes an authenticated part of the block chain.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Li, in view of the teaching of Castinado which discloses miner nodes for authentication/verification of the information within the network in order to improve authentication and achieve higher level of security in the network (Castinado, [0054]).
Li as modified by Castinado, fails to explicitly teach: comprises: broadcasting, by the third authoritative node with the highest priority among various authoritative nodes in the TLD blockchain
Johnsrud from the analogous technical field teaches: comprises: broadcasting, by the third authoritative node with the highest priority among various authoritative nodes in the TLD blockchain (Johnsrud, in Para. [0007] discloses “a first priority network node is selected for settlement routing, and if the top priority network node is not available, a second priority network node, having a next-highest priority to the first priority network node, is selected for settlement routing.” Johnsrud, in Para. [0084] discloses “the preference includes a hierarchy of network nodes indicating priorities of preference for routing settlements among available options, e.g., routing through a first priority network node if available and if not available, routing through a second priority network node”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Li, as modified by Castinado, in view of the teaching of Johnsrud which discloses operation management of network nodes having different priority in order to improve efficiency of the information management in the blockchain based network of Li-Castinado (Johnsrud, [0007, 0084]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431    


/TRANG T DOAN/Primary Examiner, Art Unit 2431